        Case 3:16-cv-00133-VAB Document 718 Filed 12/03/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

MICHAEL HALLORAN, ET AL.                    :     CIVIL ACTION
                                            :
               Plaintiffs,                  :     No. 3:16-CV-00133-VAB
                                            :
v.                                          :
                                            :
 HARLEYSVILLE PREFERRED                     :
 INSURANCE CO., ET AL.                      :
                                            :
               Defendants.                  :      DECEMBER 3, 2019


        JOINT MOTION TO DISMISS ALL REMAINING PLAINTIFFS’ CLAIMS

        Pursuant to Fed. R. Civ. P. 41(a)(2), all remaining Plaintiffs in this action (Mary

Lou Thieling, Patricia and Steven Brozek, Felice and Mark Pawelcyzk, Michael and

SueAnn Furlong, Jacqueline Gribbon, Joyce and Michael Halloran, David Kandrysawtz,

Paula and Peter LaValley, Alfred & Jeannette Lesperance, individually and as trustees

of the Lesperance Family Living Trust, Geoffrey Luxenberg, Kenneth and Victoria

Masciovecchio, and Carolyn and Mark McKinney, hereinafter “Plaintiffs”) and remaining

Defendants (Amica Mutual Insurance Company, Bunker Hill Insurance Company, New

London County Mutual Insurance Company, Liberty Mutual Fire Insurance Company,

Homesite Insurance Company, Merrimack Mutual Fire Insurance Company, Middlesex

Mutual Assurance Company, NGM Insurance Company, The Standard Fire Insurance

Company, The Travelers Indemnity Company of America, The Automobile Insurance

Company of Hartford, Connecticut, Fidelity and Guaranty Insurance Company, and

Citizens Insurance Company of America, hereinafter “Defendants”) in this action hereby

seek an Order from the Court dismissing, with prejudice, all of Plaintiffs’ claims and

requests for relief, without costs, attorneys’ fees or expenses to any party, and with all

parties waiving any and all rights of appeal. As grounds in support of this motion, the
        Case 3:16-cv-00133-VAB Document 718 Filed 12/03/19 Page 2 of 8



parties state that this request is made in light of the recent decisions issued by the

Connecticut Supreme Court in three crumbling concrete cases: Karas et al. v. Liberty

Ins. Co. (SC 20149), Jemiola et al. v. Hartford Cas. Ins. Co. (SC19978), and Vera et al.

v. Liberty Mutual Fire Ins. Co. (SC20178).

       WHEREFORE, Plaintiffs and Defendants respectfully request that this Court

dismiss this action, with prejudice, without costs, and waiving all rights of appeal.
       Case 3:16-cv-00133-VAB Document 718 Filed 12/03/19 Page 3 of 8



PLAINTIFFS,                             DEFENDANTS,


By /s/ Marilyn B. Fagelson              By /s/ Wystan M. Ackerman
   Marilyn B. Fagelson (ct17202)           Wystan M. Ackerman (ct24090)
   mfagelson@murthalaw.com                 wackerman@rc.com
   David P. Friedman (ct03558)             Stephen E. Goldman (ct06224)
   dfriedman@murthalaw.com                 sgoldman@rc.com
   Rachel Snow Kindseth (ct17634)          Jessica A.R. Hamilton (ct29702)
   rkindseth@murthalaw.com                 jhamilton@rc.com
   Taruna Garg (ct28652)                   Charles F. Modzelewski (ct30564)
   tgarg@murthalaw.com                     cmodzelewski@rc.com
   Madiha M. Malik (ct30318)               Jonathan E. Small (ct43661)
   mmalik@murthalaw.com                    jsmall@rc.com
   Emily McDonough Souza (ct30499)
   esouza@murthalaw.com                 Robinson & Cole LLP
                                        280 Trumbull Street
Murtha Cullina LLP                      Hartford, CT 06103
265 Church Street, 9th Floor            Telephone: (860) 275-8200
New Haven, CT 06510                     Fax: (860) 275-8299
Telephone: (203) 772-7700
Fax: (203) 772-7723                         Attorneys for The Standard Fire
                                            Insurance Company, The Travelers
   Ryan P. Barry (ct21683)                  Indemnity Company of America,
   rbarry@bbsattorneys.com                  The Automobile Insurance
   Anthony J. Spinella, Jr. (ct29782)       Company of Hartford, Connecticut,
   anthony@bbsattorneys.com                 Fidelity and Guaranty Insurance
                                            Company, and Citizens Insurance
Barry, Barall & Spinella, LLC               Company of America
202 West Center Street, 1st Floor
Manchester, CT 06040
Telephone: (860) 649-4400
Fax: (860) 649-7900                     And all other Defendants listed
                                        below.
      Their Attorneys
       Case 3:16-cv-00133-VAB Document 718 Filed 12/03/19 Page 4 of 8




Amica Mutual Insurance Co.

Christopher M. Reilly
Anthony J Antonellis
Brendan L. Labbe
John Anthony Donovan, III
Michael S. Antonellis
John McCormack
SLOANE AND WALSH, LLP
Three Center Plaza, 8th Floor
Boston, MA 02108
T: 617-523-6010
F: 617-227-0927
creilly@sloanewalsh.com
aantonellis@sloanewalsh.com
blabbe@sloanewalsh.com
jdonovan@sloanewalsh.com
mantonellis@sloanewalsh.com
jmccormack@sloanewalsh.com

Bunker Hill Insurance Company
New London County Mutual
Insurance Company

Daniel Joseph Raccuia
John W. Cerreta
Michael P. Mullins
Thomas O. Farrish
DAY PITNEY LLP
242 Trumbull Street
Hartford, CT 06033
T: 860-275-0373
F: 860-218-9711
draccuia@daypitney.com
jcerreta@daypitney.com
mmullins@daypitney.com
tofarrish@daypitney.com
       Case 3:16-cv-00133-VAB Document 718 Filed 12/03/19 Page 5 of 8




Liberty Mutual Fire Insurance Co.

Matthew B Arnould
Robert A. Kole
Allison Sue Ercolano
CHOATE, HALL & STEWART, LLP
Two International Place
100-150 Oliver Street
Boston, MA 02110
T: 617-248-4079
F: 617-502-4079
marnould@choate.com
rkole@choate.com
__________

Philip T. Newbury, Jr.
HOWD & LUDORF, LLC
65 Wethersfield Avenue
Hartford, CT 06114-1121
T: 860-249-1361
F: 860-249-7665
pnewbury@hl-law.com
__________

Kieran W Leary
QUILLING, SELANDER, LOWNDS,
  WINSLETT & MOSER, P.C.
2001 Bryan Street, Ste. 1800
Dallas, TX 75201
T: 214-871-2100
F: 214-871-2111
kleary@qslwm.com
       Case 3:16-cv-00133-VAB Document 718 Filed 12/03/19 Page 6 of 8



Merrimack Mutual Fire Insurance

Derek E. Donnelly
Stuart G. Blackburn
LAW OFFICE OF STUART G.
  BLACKBURN
2 Concorde Way # 3C
P.O. Box 608
Windsor Locks, CT 06096
T: 860-292-1116
F: 860-292-1221
derek@donnellylawoffice.com
sgblackburn@sbcglobal.net
__________

Susan L. Miller
Kathryn C. Rivet
O'CONNELL, ATTMORE & MORRIS,
LLC
280 Trumbull Street, 23rd Floor
Hartford, CT 06103
T: 860-548-1300
F: 860-548-0023
smiller@oamlaw.com
krivet@oamlaw.com

Middlesex Mutual Assurance Co.

Chanda M. Feldkamp
William J. Kelly
KELLY & WALKER LLC
1512 Larimer Street, Suite 200
Denver, CO 80202

T: 720-236-1800
F: 720-236-1799
cfeldkamp@kellywalkerlaw.com
wkelly@kellywalkerlaw.com
__________
       Case 3:16-cv-00133-VAB Document 718 Filed 12/03/19 Page 7 of 8



Kathleen F. Adams
Peter J. Ponziani
LITCHFIELD CAVO LLP
82 Hopmeadow Street, Ste. 210
Simsbury, CT 06089
T: 860-413-2800
F: 860-413-2801
adamsk@litchfieldcavo.com
ponziani@litchfieldcavo.com

NGM Insurance Co.
Homesite Insurance Co.

Kelly E. Petter
Scott T. Ober
HASSETT AND DONNELLY, P.C.
100 Pearl Street, 11th Floor
Hartford, CT 06103
T: 860-247-0644
F: 860-247-0653
kpetter@hassettanddonnelly.com
sober@hassettanddonnelly.com
        Case 3:16-cv-00133-VAB Document 718 Filed 12/03/19 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 3, 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by email to all parties by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s CM-
ECF System.

                                            _/s/ Marilyn B. Fagelson
                                            Marilyn B. Fagelson (ct17202)
